Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 2 and 3;
Species II: Figs. 4a and 4b;
Species III: Embodiment of female element with the flat surface consisting of a section of a circular bar itself having a hollow profile.
Species IV: Embodiment of female element with the flat surface consisting of a section of a rectangular bar itself having a hollow profile.
The species are independent or distinct because with Species I the bar has a rectangular cross section and the plate comprises a side arranged at a 90 degree angle and the plate comprises a longitudinal positioning stop which is longitudinal with respect to the bar; with Species II the bar is a circular profile comprising a longitudinal cut-out at the end wherein the plate is inserted and fastened; with Species III the female element is formed with the flat surface consisting of a section of a circular bar itself having a hollow profile; with Species IV the female element is formed with the flat surface consisting of a section of a rectangular bar itself having a hollow profile. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different search terms to be used when examining the various embodiments disclosed and claimed; Different subclasses within a class and even different classes must be searched for the various embodiments disclosed and claimed; Different formulation of any rejections directed to those claims encompassing the various embodiments disclosed and claimed. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                 /MICHAEL SAFAVI/                                                                            Primary Examiner, Art Unit 3631                                                                                                                            

















MS
March 08, 2021